Citation Nr: 9900441	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to February 
1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a March 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she is entitlement to service 
connection for bilateral uveitis.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to service connection for a bilateral eye 
disability is well-grounded.


FINDING OF FACT

There is no evidence of a current diagnosis of a bilateral 
eye disorder, and there is no competent medical evidence 
demonstrating a nexus between any claimed eye disorder and 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral eye 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that she is entitled to 
service connection for a bilateral eye disability.

Initial matter

This case was previously remanded by the Board of Veterans 
Appeals in April 1997 for additional development which 
included obtaining additional medical records and a complete 
report of the October 1994 VA examination, as well as 
possibly scheduling the veteran for a second eye examination.  
The eye examination was completed in February 1998.  

In the informal hearing presentation dated in December 1998, 
the veterans representative stated that the action directed 
by the Board had not been accomplished because the veteran 
did not reply to the Boards request for additional medical 
records.  The record indeed indicates that the RO requested 
the veteran to provide the sought-after information in a 
letter dated in January 1998 and that the  veteran failed to 
respond to the ROs inquiry.  The remainder of the requested 
development has been completed.   The Board finds that the 
development having been completed to the extent possible, the 
claim may now be adjudicated by the Board.

Relevant Law and Regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. § 3.303(c), 4.9 (1998).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Well grounded claims

The threshold question is whether the veteran has presented a 
well-grounded claim. The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as a claim 
which is plausible, that is meritorious on its own, or is 
capable of substantiation. If he has not filed such a claim, 
the appeal must fail. 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). Case law provides that, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by evidence. A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

There must be competent evidence of current disability (a 
medical diagnosis), of an incurrence or aggravation of a 
disease or injury incurred in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determining issue involves a question of medical diagnosis or 
medical causation, competent medical evidence that the claim 
is plausible or possible is required to establish a well-
grounded claim. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). Where the determining issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded. 

If an appellant fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a).

Factual Background

The service medical records reflect that the veteran was 
diagnosed with peripheral uveitis of the right eye in June 
1977.  She was diagnosed with peripheral uveitis bilaterally 
in May 1978.  She received periocular injections of steroids 
while in service.  In June 1990, it was noted that the 
veteran had possible uveitis.  Binocular indirect 
ophthalmoscopy revealed no significant problem.  The 
veterans eyes, ophthalmoscopic and ocular motility systems 
were clinically evaluated as normal at the retirement 
examination which was conducted in December 1991.  It was 
noted that the veterans vision was corrected.  It was also 
noted that she was diagnosed with uveitis which was not 
considered to be disqualifying.  

The veteran underwent a VA examination in September 1992.  
The examiner noted a history of uveitis, bilaterally, with no 
residuals seen.

In July 1994, a hearing was held at the RO in Seattle, 
Washington.  The veteran testified that she was diagnosed 
with uveitis in 1976.  She indicated that she was treated 
with Prednisone® and intraocular injections.  She stated that 
three months prior to the hearing, she underwent a private 
eye examination where her pupils were dilated and the 
examiner emptied soft floaters that remain in the liquid 
portion of my eye.  She indicated that she was able to see 
the floaters and they were also observed by medical 
personnel.  The veteran stated that she would obtain these 
private medical records and submit them to the RO.

The veteran submitted a report from a private vision clinic 
dated in May 1994.  The report reflected a history of 
peripheral uveitis with lots of floaters in 1976.  The 
diagnosis was myopic astigmatism with presbyopia.

The veteran underwent a VA vision examination in October 
1994.  The veteran gave a history of floaters in her eyes 
since 1976.  She indicated that she still had some floaters 
which were not problematic.  The anterior vitreous had a few 
prominent strands and globular elements which could be 
remnants of old inflammation, but there were no active cells 
in the vitreous at the time of the examination.  There was no 
evidence of prior inflammation in the retina.  The diagnosis 
was vitreous floaters, not visually significant, and no sign 
of intraocular inflammation at the time of the examination.

The veteran underwent an additional VA examination in 
February 1998.  She reported a history of pars planitis, 
bilaterally which was diagnosed in 1976.  She reported seeing 
floaters in both eyes.  The diagnosis was history of pars 
planitis, both eyes.  The examiner found that there was no 
significant ocular disability and no active disease at the 
time of the examination.

Analysis

As discussed above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

There is no medical evidence of record showing that the 
veteran currently has an eye disorder.  The veteran has 
failed to provide evidence of a current disability related to 
her claim for service connection for a bilateral eye 
disability, and has failed to present any competent medical 
evidence of a causal nexus between her alleged bilateral eye 
disability and service.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

The record does not show that the veteran possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore that evidence does not 
establish that the claim is plausible.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Therefore, she has failed to 
present a well-grounded claim, because criteria (1) and (3) 
articulated in Caluza have not been met.  Her claim for 
service connection is, therefore, denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the mater of well 
groundedness, it must consider whether the veteran has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of her claim, and any error by the RO in the 
adjudication of the claim on a basis broader than that of 
well-groundedness could not be prejudicial.

Because the veterans claim is not well grounded, VA is under 
no further duty to assist her in developing facts pertinent 
to the claim. 38 U.S.C.A. § 5107(a). VAs duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995). The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would render the veterans claim of entitlement to a 
bilateral eye condition  plausible.  The Boards decision 
serves to inform the veteran of the kind of evidence which 
would be necessary to make her claim well grounded, in 
essence medical evidence of a current eye disability.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral eye disability is denied.


		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
